Citation Nr: 1438271	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for right ear hearing loss, currently evaluated as noncompensable.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claim was previously remanded in May 2010, and January 2011.  The Veteran's claim to reopen for left ear hearing loss was denied by the Board in May 2010. 

In March 2010, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In November 2010, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO, and the Board may consider any new evidence.  See 38 C.F.R. § 20.1304 (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 

FINDINGS OF FACT

1. On audiological testing, the Veteran's hearing acuity level was Level IV in October 2007, in the Veteran's right ear.

2.  On audiological testing, the Veteran's hearing acuity level was Level IV in July 2008, in the Veteran's right ear.

3.  On audiological testing, the Veteran's hearing acuity level was Level III in September 2008, in the Veteran's right ear.

4.  On audiological testing, the Veteran's hearing acuity level was Level I in January 2010, in the Veteran's right ear.

5.  On audiological testing, the Veteran's hearing acuity level was Level I in July 2010, in the Veteran's right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in September 2007, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The September 2007, VCAA letter was sent prior to the rating decision in October 2007.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private audiological records are also associated with the file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In July 2010, VA provided the Veteran with an audio examination and obtained a medical opinion addressing the extent of the Veteran's right ear hearing loss and the impact to the Veteran's daily activities.   The audio examination, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in March 2010, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

Pursuant to the January 2011 Board remand instructions, the RO sought outstanding treatment records, received clarification from the provider who performed the private January 2010 audiological examination, received clarification from the treatment providers as to whether or not they used the Maryland CNC test, sent an additional duty to assist letter to the Veteran, and readjudicated the claim in an SSOC. The RO successfully fulfilled all requests and the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran is service-connected for right ear hearing loss under Diagnostic Code 6100 which is currently evaluated at a noncompensable disability rating.  The Veteran was granted service-connection for his right ear hearing loss in an August 1972 rating decision.  The Veteran's claim to reopen for service connection for left ear hearing loss was denied by the Board in May 2010.  The Veteran seeks an increased rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For purposes of applying the chart at Table VII, the non-service connected left ear is assigned the numeral designation I. 38 C.F.R.§4.85(f).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Based on VA medical records from April 2007, VA medical staff determined that the Veteran needed hearing aids.  The Veteran was given hearing aids in April 2007.  Audiological testing from April 2007 shows that the Veteran had right ear normal sloping to severe sensorineural hearing loss from 500-2000 Hz, with right ear word recognition of 60%.  Without specific audiological findings at 1000, 2000, 3000, 4000 Hz, analysis under Table VI and Table VII is not possible.  Similarly, a private audiological test from D.C.D. from April 2007 is associated with the record, however as no speech discrimination test is associated, analysis under Table VI and Table VII is not possible.

The Veteran underwent a VA examination in October 2007.  The audiological testing showed right ear hearing of 10, 60, 60, 65 (average of 49) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test showed 72% word recognition in the Veteran's right ear.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level IV impairment.  The Veteran's left ear impairment is a Level I impairment.  38 C.F.R §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a VA examination in July 2008.  The audiological testing showed right ear hearing of 15, 60, 60, 65 (average of 50) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test showed 76% word recognition in the Veteran's right ear.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level IV impairment.  The Veteran's left ear impairment is a Level I impairment.  38 C.F.R. §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a private audio examination from the Better Hearing Center in September 2008.  The audiological testing showed right ear hearing of 20, 65, 70, 80 (average of 59) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's speech discrimination test showed 90% word recognition in the Veteran's right ear.  The private examiner did not use the Maryland CNC speech discrimination test.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level III impairment.  The Veteran's left ear impairment is a Level I impairment.  38 C.F.R. §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a private audio examination from K.M.G. MCD in January 2010.  The audiological testing showed right ear hearing of 20, 55, 65, 80 (average of 55) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's speech discrimination test showed 77% word recognition in the Veteran's right ear.  The private examiner did not use the Maryland CNC speech discrimination test.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level IV impairment.  The Veteran's left ear impairment is a Level I impairment.  38 C.F.R. §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a private audiological examination from M.Y.L. in July 2010.  The audiological testing showed right ear hearing of 20, 65, 60, 75 (average of 55) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's speech discrimination test showed 84% word recognition in the Veteran's right ear.  The private examiner did not use the Maryland CNC speech discrimination test.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level II impairment.  The Veteran's left ear impairment is a Level I impairment.  38 C.F.R. §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

The Veteran underwent a VA audiological examination in July 2010.  The audiological testing showed right ear hearing of 20, 65, 60, 75 (average of 55) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech discrimination test showed 88% word recognition in the Veteran's right ear.  Based on the evidence from this examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level II impairment.  The Veteran's left ear impairment is a Level I impairment.  38 C.F.R. §4.85(f).  Applying these results to Table VII, a noncompensable disability rating is warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, his assertion that he has trouble hearing is corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran is not competent to state what the appropriate disability rating he should receive for his hearing impairment is, or that his hearing loss meets the criteria for a VA hearing loss disability, as this is determined via audiometric evaluation.  Furthermore, statements from the Veteran received in March 2012 show that the Veteran believes his hearing is deteriorating.  The Veteran did not allege that his right ear hearing has worsened, and the Board finds that the audiological evaluations of record properly reflect the extent of the Veteran's disability.  Thus, a new VA examination is not necessary to evaluate the severity of the Veteran's right ear hearing loss.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).       
  
The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which have been provided by medical personnel who examined him during the current appeal and who have rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore found to be more probative.  Thus, without medical evidence of right ear hearing loss which merits a higher evaluation, the Veteran's condition is properly rated as noncompensable.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable.    

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right ear hearing loss. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of hearing loss, and problems with speech recognition, are adequately contemplated by the rating criteria under Diagnostic Code 6100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU.  While the evidence shows that the Veteran may have difficulty understanding speech and communicating effectively in noisy work environments, the Veteran's right ear hearing loss does not render him unable to work nor has the Veteran made that contention.  Therefore, the Board finds that TDIU based on the Veteran's service-connected right ear hearing loss is not warranted.

 
ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


